 
 
II 
110th CONGRESS 1st Session 
S. 1028 
IN THE SENATE OF THE UNITED STATES 
 
March 29, 2007 
Mr. Kohl (for himself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources 
 
A BILL 
To require the Secretary of Energy to establish a strategic refinery reserve, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Strategic Refinery Reserve Act of 2007. 
2.DefinitionsIn this Act: 
(1)ReserveThe term Reserve means the Strategic Refinery Reserve established under section 3. 
(2)SecretaryThe term Secretary means the Secretary of Energy. 
3.Strategic refinery reserve 
(a)Establishment 
(1)In generalThe Secretary shall establish and operate a Strategic Refinery Reserve in the United States. 
(2)AuthoritiesTo carry out this section, the Secretary may contract for— 
(A)the construction or operation of new refineries; or 
(B)the acquisition or reopening of closed refineries. 
(b)OperationThe Secretary shall operate the Reserve— 
(1)to provide petroleum products to— 
(A)the Federal Government (including the Department of Defense); and 
(B)any State governments and political subdivisions of States that opt to purchase refined petroleum products from the Reserve; and 
(2)to provide petroleum products to the general public during any period described in subsection (c). 
(c)Emergency periodsThe Secretary shall make petroleum products from the Reserve available under subsection (b)(2) only if the President determines that— 
(1)there is a severe energy supply interruption (as defined in section 3 of the Energy Policy and Conservation Act (42 U.S.C. 6202)); or 
(2)
(A)there is a regional petroleum product supply shortage of significant scope and duration; and 
(B)action taken under subsection (b)(2) would directly and significantly assist in reducing the adverse impact of the shortage. 
(d)LocationsIn determining the location of a refinery for inclusion in the Reserve, the Secretary shall take into account— 
(1)the impact of the refinery on the local community, as determined after requesting and reviewing any comments from State and local governments and the public; 
(2)regional vulnerability to— 
(A)natural disasters; and 
(B)terrorist attacks; 
(3)the proximity of the refinery to the Strategic Petroleum Reserve; 
(4)the accessibility of the refinery to energy infrastructure and Federal facilities (including facilities under the jurisdiction of the Department of Defense); 
(5)the need to minimize adverse public health and environmental impacts; and 
(6)the energy needs of the Federal Government (including the Department of Defense). 
(e)Increased capacityThe Secretary shall ensure that refineries in the Reserve are designed to provide a rapid increase in production capacity during periods described in subsection (c). 
(f)Implementation plan 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a plan for the establishment and operation of the Reserve under this section. 
(2)RequirementsThe plan required under paragraph (1) shall— 
(A)
(i)
(I)provide for, within 2 years after the date of enactment of this Act, a capacity within the Reserve equal to 5 percent of the total United States daily demand for gasoline, diesel, and aviation fuel; and 
(II)provide for a capacity within the Reserve such that not less than 75 percent of the gasoline and diesel fuel produced by the Reserve contain an average of 10 percent renewable fuel (as defined in 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)); or 
(ii)if the Secretary finds that achieving the capacity described in subclause (I) or (II) of clause (i) is not feasible within 2 years after the date of enactment of this Act, include— 
(I)an explanation from the Secretary of the reasons why achieving the capacity within the timeframe is not feasible; and 
(II)provisions for achieving the required capacity as soon as practicable; and 
(B)provide for adequate delivery systems capable of providing Reserve product to the entities described in subsection (b)(1). 
(g)CoordinationThe Secretary shall carry out this section in coordination with the Secretary of Defense. 
(h)Compliance with Federal environmental requirementsNothing in this section affects any requirement to comply with Federal or State environmental or other laws. 
4.Reports on refinery closures 
(a)Reports to Secretary 
(1)In generalNot later than 180 days before permanently closing a refinery in the United States, the owner or operator of the refinery shall submit to the Secretary notice of the closing. 
(2)RequirementsThe notice required under paragraph (1) with respect to a refinery to be closed shall include an explanation of the reasons for the closing of the refinery. 
(b)Reports to CongressThe Secretary shall, in consultation with the Secretary of Defense, the Administrator of the Environmental Protection Agency, and the Federal Trade Commission and as soon as practicable after receipt of a report under subsection (a), submit to Congress— 
(1)the report; and 
(2)an analysis of the effects of the proposed closing covered by the report on— 
(A)in accordance with the Clean Air Act (42 U.S.C. 7401 et seq.), supplies of clean fuel; 
(B)petroleum product prices; 
(C)competition in the refining industry; 
(D)the economy of the United States; 
(E)regional economies; 
(F)regional supplies of refined petroleum products; 
(G)the supply of fuel to the Department of Defense; and 
(H)energy security. 
 
